Citation Nr: 1029495	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to February 
1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied service connection for retinitis 
pigmentosa.  Jurisdiction was subsequently returned to the RO in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.

In this case, the Board finds that there is competent evidence of 
a current diagnosis of bilateral retinitis pigmentosa.  In 
addition, the Veteran has stated that he believes that his need 
to obtain glasses during his military service shows that his 
current disability had its onset in service.  As the record does 
not contain sufficient information to make a decision on the 
claim, an examination is needed to determine whether his current 
retinitis pigmentosa had its onset during his military service.   
Service connection is also available for a preexisting condition, 
provided it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service. In order to rebut the presumption of 
aggravation, there must be clear and unmistakable evidence that 
the increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. §§ 1111, 1137.

In order to rebut the presumption of soundness in 38 U.S.C.A. § 
1111, VA must demonstrate by clear and unmistakable evidence both 
that the disease or injury in question existed prior to service 
and that it was not aggravated by service. See VAOPGCPREC 3-2003 
(July 16, 2003).

The September 2004 private treatment record shows that the 
Veteran may have had symptoms of his eye disability as a child.  
The entrance examination is missing from the Veteran's claims 
file and only a recruitment examination is included.  As the 
Veteran's service induction examination is absent from the file, 
the presumption of soundness applies.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).

Therefore, the requested examination should consider whether this 
disorder was originally incurred in service, as well as the 
potential likelihood of in-service aggravation of a pre-existing 
eye disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA eye 
examination, with an appropriate examiner, 
to determine the nature and etiology of the 
claimed bilateral retinitis pigmentosa.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Several 
opinions are also requested:

A)  The examiner is requested to offer 
an opinion as to whether the Veteran's 
bilateral retinitis pigmentosa was 
clearly and unmistakably present at 
entry into service in November 1979.  
If so, the examiner should next provide 
an opinion as to whether bilateral 
retinitis pigmentosa clearly and 
unmistakably did not undergo an 
increase in severity beyond natural 
progression during service.

B)  If the examiner does not find that 
the Veteran's bilateral retinitis 
pigmentosa was clearly and unmistakably 
present at entry into service in 
November 1979, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that 
the diagnosed bilateral retinitis 
pigmentosa was first manifest during 
the Veteran's period of active service.  
The examiner should comment on any 
relevant eye examination included in 
the service treatment records.

The examiner is advised that the 
Veteran is competent to report injuries 
and symptoms in service, regardless of 
the contents of the service treatment 
records, and that the Veteran's reports 
must be considered.  

2.  After completion of the above 
development, the Veteran's claim of service 
connection for bilateral retinitis 
pigmentosa should be readjudicated.  If the 
determination of the claim remains adverse 
to the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

